No. 04-98-00619-CR and 04-98-00620-CR

Christopher HOUSTON,
Appellant

v.

The STATE of Texas,
Appellee

From the 226th Judicial District Court, Bexar County, Texas
Trial Court No. 93-CR-6487 and 98-CR-1390
Honorable Sid L. Harle, Judge Presiding

PER CURIAM


Sitting:	Phil Hardberger, Chief Justice

		Tom Rickhoff, Justice

		Karen Angelini, Justice


Delivered and Filed:	August 19, 1998


DISMISSED

	Appellant has filed a motion to dismiss these appeals by withdrawing his notices of appeal.
The motion is granted and these appeals are dismissed.  See Tex. R. App. P. 42.2(a).

									PER CURIAM

DO NOT PUBLISH